 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDRichardson Brothers Company and Local 800, UnitedFurnitureWorkers of America,AFL-CIO, Peti-tioner.Case 30-RC-2698February 18, 1977SUPPLEMENTAL DECISION ANDCERTIFICATION OF REPRESENTATIVE'BY CHAIRMAN MURPHY ANDMEMBERSFANNING AND PENELLOPursuantto authoritygranteditby the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered objections to anddeterminative challenges in an election held onDecember 18, 1975,2 and the Hearing Officer's reportrecommending disposition of same. The Board hasreviewed the record in light of the exceptions andbriefs,and hereby adopts the Hearing Officer'sfindings and recommendations,3 except as modifiedhereinafter.The Hearing Officer found that Richard Menzer isnot a supervisor.We disagree, for the followingreasons.Menzer is employed in the finishing department aseither a "leadman" or "assistant foreman." 4 Menzer'sbasic function is to keep the production line in thefinishing department running smoothly. As part ofthat function he reassigns the department's 22 em-ployees among the various jobs to meet workflowdemands; 5examines the work of these employees,pointing out mistakes; checks on errors reported tohim by the inspector; and trains new employees. Healso substitutes for Finishing Department SupervisorHeckman during his absence.Menzer, in carrying out his duties in connectionwithmonitoring and reassigningthework in adepartment as large as the finishing department, mustof necessity make judgments which are more thanroutine in nature. Unlike the Hearing Officer, there-fore,we conclude that Menzer responsibly directsemployees in their work and that his duties in thisregard indicate supervisory status.Further indicative of Menzer's supervisory status isthe fact that Heckman informed employees that theywould be taken to the personnel office if they failed toobeyMenzer's instructions.While the effect of beingtaken to the personnel office is not set forth in therecord, it is clear that employees viewed this action asat least a prelude to possible discipline. Thus,employees in effect were told that Menzer's orderswere to be obeyed or discipline would be a likelyconsequence.In these circumstances,the employeeshad every reason to conclude that Menzer had thetype of authority indicative of supervisory status.228 NLRB No. 44We conclude, therefore, that Menzer is a supervi-sor.Accordingly,we shall sustain the Petitioner'schallengeto Menzer's ballot.As we havesustainedthe challenges to the ballotsof David Herberg, Richard Menzer, and Stella Miller,and as the ballots of Virginia Boetcher, LeRoySchuricht, and Albert Wiedemann cannot affect theoutcome of the election, we do not adopt the HearingOfficer's recommendationto open and count theirballots.Since the Petitionerhas received a majority of thevalid votes cast, we shallissuethe following:CERTIFICATION OF REPRESENTATIVEIt ishereby certified that a majority of the validballots have beencastfor Local 800, United Furni-tureWorkers of America, AFL-CIO, and that,pursuant to Section 9(a) of the National LaborRelationsAct, as amended, said labor organization isthe exclusive representative of all the employees inthe following appropriate unit for the purposes ofcollectivebargainingin respect to rates of pay, wages,hours of employment, or other conditions of employ-ment:All productionand maintenanceemployees em-ployed by the Employer at its Sheboygan Falls,Wisconsin, plant, excluding office clerical employ-ees, professional employees, guards and supervi-sors asdefined in the Act.1The instant decision supplements the Decisionand Order issued by theBoard in this proceedingon April 13,1976 (not contained in the printedvolumes of the Board's Decisions).2The election was conducted pursuant to a Stipulationfor CertificationUpon Consent Election.The tallywas 61 for, and 57 against,the Petitioner;there were 6 challenged ballots.3In the absence of exceptions thereto,we adoptpro formathe HearingOfficer's recommendation that Petitioner'sObjections I through 4 beoverruled.The portion of the Hearing Officer's report pertinent to the challengedballots is attached hereto as an appendix.4There is a conflict in the testimony as to his exact designation.5Even though the assignments are not permanent, theyare indicative ofsupervisory authority.APPENDIXTHE CHALLENGESDavid HerbergThe Petitioner challenged Herberg's ballot claimingthathe is a casualemployee. The Employer contendsthat Herbergis a regularpart-time employee.Herberg began working for the Employer in Sep-tember 1975, at thebeginningof his senior year inhigh school. His job is to chip the accumulatedvarnish from pallets used in production and to moveboxes. Herberg's hours are from 7 a.m. to 12 Noon onSaturdays. It appears that the job was arranged for RICHARDSONhim by his father, William Herberg, purchasing agentfor the Employer, as the younger Herberg recallsbeing told about the job by his father; does not recallfilling out an application;and was told his hours ofwork by his father. The duration of his employmentwas not discussed when he was hired.Although Herberg stated that Kenneth Heckman,foreman of the finishing department, supervises hisactivities,Herberg does not report to him at thebeginningof his workday. Nor, apparently,isHer-berg required to report his absences or call in when heisunable to work. He is required to punch atimeclock to report his hours worked.The work done by Herberg is not normally includ-ed in the job duties of full-time production employ-ees.However,during the recent slack period, theEmployer has allocated this work to productionemployees in order to keep them busy. During timesof full production the Employer keeps a special crewof clean-up employees to perform this work,as wellas the cleaning of production booths, after the end ofthe production shift and on Saturdays. Typicallythese employees are drawn from the senior class ofthe high school. One indication that they do notcontinue in these jobs long after graduation is the factthat the Employer made no attempt to recall the crewdisbanded in early 1975 when work became availablein September 1975.At the time of the election, Herberg was the onlyclean-up worker employed.He says he worked alone.There is no evidence that he had contact with anyproduction employees.Herberg receives none of thebenefits enjoyed by full-time production employees.The Employer has submitted photocopies of Her-berg's timecards which indicate that he worked 9 ofthe 14 Saturdays before the election. The Employerpresented testimony to show that his absences onNovember 8, 22, and 29 were due to an injuredshoulder.No reason has been offered for his absenceon October 25; the September 27 timecard was notsubmitted.Although the Petitioner attempted toshow that Herberg's absences can be primarilyattributed to conflicts between his work schedule andthat of his school athletic activities (varsity footballand basketball),with the athletic events takingpriority, the record does not support this claim.Football and basketball games and practices werescheduled for weekdays only. There are only twoabsences for which Herberg cannot account, Septem-ber 27 and October 25. Therefore, the bulk of thescheduled workhours missed by him (18.2 of 28.2)can be attributed to his shoulder injury, with whichhe was not able to perform his job. Nevertheless,Herberg worked only 41.7 of the 70 hours for whichhe was scheduled during the 14 weeks before theelection. This results in an average of fewer than threeBROTHERS CO.315hours worked per week and about a 40 percentabsence record.Based upon the above,Iconclude that DavidHerberg is a casual employee,and does not share acommunity of interest with unit employees.Herbergdoes not perform unit work;he has no contact withproduction employees;he is not entitled to benefitsreceivedby production employees.His averagenumber of hours worked is below that set by theBoard to distinguish casual employees in other cases.Allied Storesof Ohio, Inc.,175NLRB 966.Further, ina case involving a student who did not work in theunit,a 40 percent absence rate for scheduled Satur-days excluded a fording of regular part-time status forthat period.N.L.R.B. v. Sandy's Store,Inc.,398 F.2d268 (C.A. 1, 1968), wherein a Board Order wasmodified.Moreover,in cases where the majority ofstudent employees terminate their employment soonafter graduation(which appears to be the experienceof the Employer in the instant case),the Board isreluctant to include those employees in a unit,regardless of the number of hours worked or the tasksrequired.Highview,Incorporated,223NLRB 646;Pawating Hospital Association,222 NLRB 672;Auto-mation and Measurement Divisionof the BendixCorporation,179 NLRB 140.Therefore,I recommendthat the challenge to the ballot of David Herberg besustained.Richard MenzerThe Petitioner challenged the ballot of RichardMenzer on the basis that he is a supervisor. TheEmployer contends that Menzer is at most a lead-man, and does not possesssupervisory authority.Menzer is employed in the finishing department,which consists of 22 employees.Kenneth Heckman isforeman of the department. Menzer was referred toby Petitioner's witness, employee Carole Fenslau, asthe "assistant foreman," although the Employer'switness,M. Glen Dulmes(vice-president-manufac-turing), testified thatMenzer's title is "leadman."Menzer has held the position for about 2 years.Although testimony was offered by both partiesconcerning past occupants of the position now heldbyMenzer, I do not consider that relevant to adetermination of the status and authority held byMenzer at the time of the election.Menzer's basic function appears to be to keep theproductionline runningsmoothly. To that end, hisjob consists of starting the line and various machinesbefore the beginning of the shift; the movement ofmaterials and supplies as the needs of the linedemand;the hour-to-hour reassignment of employeesamong the various jobs in the department as theworkflow demands; filling-in on jobs that are back-logged, including inspection(Menzer knows how to 316DECISIONSOF NATIONALLABOR RELATIONS BOARDperform all the operations in the department). Inaddition to these duties, Menzer is required to trainnew employees in the job positions to which they areassigned by Heckman; to check on the work ofemployees and point out errors; to check on errorsreferred to him by the inspector (Heckman receivesabout an equal number of these referrals);to substi-tute for Heckman during the latter's absences.AlthoughMenzer may move employees among thejobs they are capable of performing in order tofacilitatemovement of the line,Dulmes testified thatonly Heckman has the authority to assign employeesto their primary job positions or assign them to betrained for a second operation. There is no evidencethatMenzer has ever encroached upon this authorityor has effectively recommended the assignment ofemployees to certain job positions.In one situationdescribed by Fenslau, an employee even refused tomove to another job when correctly requested to doso by Menzer. The problem was then resolved byHeckman.Heckman's responsibility also encompasses thediscipline of employees and the authorization ofvacation leave and floating holidays. He must alsocomplete the forms appropriate to these actions.Dulmes testified thatMenzer has never used theforms, even in Heckman's absence. The forms arekept locked in Heckman's desk, to which Menzerdoes not have a key. If such problems arise duringHeckman's absence,they are handled by Superinten-dent Robert Ten Pas. Further, Menzer does not takeover Heckman's responsibility to review employeeworksheets(timesheets).He does not grant time off orsettle grievances in Heckman'sabsence, but referssuch problems to Ten Pas or to Personnel DirectorTed Bergstrom. Menzer is hourly paid, unlike Heck-man, who is a salaried employee. Although Menzer'shourly rate is 30 cents higher than the next highestrate in the department, this has been attributed to thefact that he is the only one in the department who iscapable of performing all of the operations.Menzer isnot entitled to the extra benefits granted foremen,including extra life insurance and income-continua-tion protection.Menzer does not attend supervisorymeetings, nor has he ever been invited to them.The extensive testimony regarding the relativeamounts of authority held by Heckman and Menzerwas presented by the Employer through Duhnes.However, the Petitioner presented no contradictorytestimony. Menzer was not presented by either party.The record shows then that Menzer's authority overhis fellow employees is limited to his checking of theirwork and his moving them among the various jobs inthe department according to production demands. Ashe has no authority to discipline employees orrecommend such, his checking of their workremainsat the level of an inspector, merely pointing out errorsand requesting that they be corrected. His reassign-ment of employees among jobs in which they havebeen trained is for the purpose of maintaining asmoothly-flowing line. His authority does not extendto the original assignments of jobs.Employee Fenslautestified that the department was informed by Heck-man that Heckman would stand behind Menzer andthat if employees did not listen to Menzer, he,Heckman, would take them to the personnel office.Petitioner'switnessemployee Gloria Klumb testifiedthat she had been warned by Menzer himself that ifshe did not move to another job as he requested, shewould be taken to the personnel office. Thesestatements cannot be considered grants of extensiveauthority or disciplinary authority to Menzer.WhenMenzer was faced with an employee's refusal to moveto another job, he referred the matter to Heckmanwithout taking his own action.Basedon the above, I conclude that Menzer'sauthority does not rise to the level of supervisorystatus. Therefore, I recommend that the challenge tohis ballot be overruled and that his ballot be openedand counted.StellaMillerThe Petitioner challenged the ballot of employeeStellaMiller on the basis that she does not performunitwork. The Employer however, contends thatsinceMiller does maintenance work, she is to beincluded in the unit.StellaMiller works 3 days a week for a total ofabout 6 hours, cleaning the Employer's main officelocated in a building separate from the productionplant. This work is done after the office has closed.Miller performs no job duties within the productionplant, and she does not appear to have any contactwith production employees. She is supervised,by theofficemanager, while unit employees are not. Al-though an unchallenged unit employee, Erwin Wag-ner,occasionallycleansthe offices, his principlemaintenance duties are performed in the productionarea while the plant is in operation.Miller does not enjoy any of the benefits receivedby other employees, such as insurance, paid vacationsand holidays, or membership in the employee BenefitClub.Basedon the above, I conclude that although StellaMillermay perform "maintenance" work for theEmployer, she does not share a community of interestwith the unit employees.Wendling Printing Company,177NLRB 544. Therefore, I recommend that thechallenge to her ballot be sustained. RICHARDSON BROTHERS CO.317Virginia BoetcherThe ballot of employee Virginia Boetcher waschallenged by the Petitioner on the basis that she isan office clerical employee,with duties and workingconditions differing from those of unit employees.The Employer maintains that she is not an officeclerical employee but is rather a plant clerical.Boetcher classifies her job as"production clerk"engaged in"production control."She is the onlyemployee in that classification. Her duties includemonitoring and recording production;preparingroute sheets for work to be performed,checking billsof lading against orders;pulling timecards;postingabsentee records;and several miscellaneous dutiessuch as delivering mail within the plant; postingnotices;answering the telephone during certainhours.Although these are"clerical"functions ratherthan production or maintenance duties,the Boarddoes not decide community of interest and unitplacement merely upon the nature of the job per-formed by the employee.Boetcher is required by the production controlportion of her job to spend part of her working day intheplant,monitoring production and resolvingproblems with production records and plans. Thegreater portion of her working day is spent in heroffice,which is located within the plant, a buildingseparate from the main business office.Her onlycontact with the main office is in her delivery there ofmail or records.Boetcher'swork is supervised by theplant superintendent,while that of the clericals in thebusiness office is supervised by the office manager.Although she does not punch a timeclock as do theproduction employees,Boetcher shares their startingtime of 7 a.m., whereas the business office clericalsbegin work 1 hour later.Boetcher is entitled to the same benefits enjoyed bythe production employees,including breaks and apension plan.The business office clericals are notentitled to breaks,although they do have a pensionplan. However,the business office pension plan offersa larger amount than the plan to which the produc-tion employees are entitled.Boetcher is listed in thelatter plan.The record does not reveal the Employer'sback-ground requirements for the classification of produc-tion clerk.Nevertheless,the position appears to be aprogression from a production position rather thanfrom,or to, a business office position.No shorthandor speed-typing skills are required,and Boetcher isnot expected to prepare correspondence of anynature.Previous to this job she worked in one of theEmployer's assembly departments.Based on the above,Ifind that Virginia Boetchershares a stronger community of interest with theproduction and maintenance employees than shemight have with the business office clericals basedupon the similar nature of their duties.Moreover, theduties required of Boetcher have been found in othercases to be sufficiently close to production to warrantthe status of plant clerical.U. S. Postal Service,200NLRB 1143.Therefore,I conclude that the challengeto the ballot of Virginia Boetcher should be overruledand recommend that her ballot be opened andcounted.Le Roy SchurichtThe Petitioner challenged employee Le Roy Schur-icht's ballot claiming that he was a supervisor at thetime of the election.Schuricht was foreman of the Employer'sRoughMill until May21, 1973,when his requested transferfrom supervisory status was granted.Since that timehe has been an inspector in the Rough Mill and hasheld no supervisory authority,with a possible excep-tion of 1-1/2 days in 1975.Sometime in November or December 1975, theforeman of the Rough Mill took an extended medicalleave and Aubrey Reicher,a quality-control employ-ee, was assigned to perform the foreman's duties untilhis return. As Schuricht had previously been foremanof the Rough Mill, he was assigned to assist Reicher'stakeover of the position.At most, Schuricht assistedReicher for 1-1/2 days;most of that time apparentlybeing spent instructing Reicher in the preparation ofthe department's paperwork. Reicher was an experi-enced supervisor,having had 10 years'previousexperience as a foreman in another department.Although it is doubtful that Schuricht exercised anysupervisoryauthorityduring the absence of theRough Mill foreman,and in his rendering assistanceto Reicher,even had he done so,that isolated exerciseof authority in itself would not exclude him from theunit as a supervisor.Gordon Mills,Inc.,145 NLRB771.Alternatively, Petitioner presented evidence indi-cating that Schuricht is responsible for the operationof the kiln, a duty he held while foreman of theRough Mill. This in itself cannot exclude Schuricht asa supervisor.Although operation of the kiln involvesa large degree of responsibility, it requires no exerciseof authority over other employees.Based on the above,IconcludethatLe RoySchuncht was not a supervisor at the time of theelection and that the challenge to his ballot should beoverruled and recommend that his ballot be openedand counted.AlbertWiedemannThe Petitioner based its challenge to Wiedemann'sballot on the fact that he was not working on the dayof the election.The issue to be decided,however, is 318DECISIONSOF NATIONALLABOR RELATIONS BOARDwhether he was an employee on the date of theelection.Wiedemann,a cabinetmaker, works 25 hours perweek repairing tables in the Employer's table depart-ment.Since at least 1972, Wiedemann has takenannual leaves of absence near the close of thecalendar year in order to avoid surpassing the annualearnings limitations imposed by his Social Securitystatus.Itwas during his 1975 leave of absence thatthe election in the instant case occurred.One's status as an employee is not extinguishedduring a leave of absence taken in order to avoidexceeding the earnings limitation.Holiday Inns ofAmerica,Inc.d/b/aHolidayInn ofOak Ridge,Tennessee,176 NLRB939, enfd. 440 F.2d 994(C.A. 6,1971). It is presumed that the employee will returnwhen he may again earn wages without threateninghis annuity benefits. Although Wiedemann and hisforeman did not discuss a precise date for his returnto work in 1976,their brief comments indicate thatWiedemann intended to return and there was noevidence to suggest that Wiedemann would fail tofollow his pattern of returning to work during the firstweek of the new year.The fact that other employeesmay be asked to file a formal request for leave, whereWiedemann is not required to do so, is not surprisingconsidering the recurrent nature of his leaves ofabsence.Based on the above, I conclude that Wiedemannwas an employee on December 18 and eligible to votein the election. Accordingly, I conclude that thechallengetohisballot should be overruled andrecommend that his ballot be opened and counted.CONCLUSIONS ANDRECOMMENDATIONSBased upon the findings of fact made herein andthe principles of law discussed above, I recommendthat thePetitioner'sObjections Nos. 1 through 4 beoverruled. I furtherrecommendthat the challenges tothe ballots of VirginiaBoetcher,Richard Menzer, LeRoy Schuricht and Albert Wiedemann be overruledand their ballots opened and counted; that thechallengesto the ballots of Stella Miller and DavidHerberg besustained;and that a revised tally ofballotsissue reflecting the resultsof the count.Finally,I recommendthat, based upon the RevisedTally ofBallots,either a Certification of Results ofElection or a Certificationof Representative issue.